Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 3/1/21 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: indicator extraction unit and processing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claim 1, it is unclear what is meant by measuring blood pressure waveform for “each of the heartbeats”, whether it generates a single, separate waveform for each heartbeat or whether it generates a single waveform for a plurality of heartbeats. For purposes of examination, the examiner has interpreted it to mean “a plurality of heartbeats”.
Claim 2 recites the limitation "the occurrence of body movement" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nanba et al. (US 2010/0228139).
As to claim 1, Nanba teaches a biological information analyzing device comprising an indicator extraction unit (7) that converts, into a frequency spectrum, time series data (Fig. 9 - S120) of a blood pressure waveform continuously measured by a sensor that is worn on a user’s body ([0041]) and can non-invasively measure the blood pressure waveform for each of 
As to claim 2, Nanba teaches the extraction unit extracts an indicator pertaining to occurrence of body movement ([0131]) during blood pressure waveform measurement on the basis of the strength of the prescribed frequency component in the frequency spectrum ([0134]).
As to claims 3 and 4, Nanba teaches the processing carries out a process of determining whether or not body movement has occurred during blood pressure measurement on the basis of the indicator is higher than a threshold ([0132-0135]).
As to claims 6-8, Nanba teaches that when the indicator is higher than the threshold, the processing unit reduces noise produced by body movement ([0133] - by excluding data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al. (US 2010/0228139) in view of Kobayashi et al. (US 2011/0077534).
As to claim 9, Nanba does not teach a process of adding information indicating reliability to the blood pressure data. Kobayashi teaches a blood pressure measurement device in which the processor (40) causes a display unit (4) to display a screen for notifying that a determination result has low reliability ([0079], [0105]). As such, it would have been obvious to modify Nanba .

Claims 5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al. (US 2010/0228139) in view of Moersdorf et al. (US 2010/0121207).
As to claims 10-12, Nanba fails to teach the recited limitations. Moersdorf teaches a method of detecting apneas using a blood pressure dependent pulse wave signal and carrying out analysis in a low-frequency portion of the pulse wave signal [0009-0010]) to determine whenever an apnea event is occurring ([0043]). It is noted that apneas relate to at least the respiratory function of the user and each occurrence expresses an occurrence level of the apnea. It would have been obvious to modify Nanba with Moersdorf to utilize the analysis in determining the occurrence of apneas to increase the usefulness of the diagnostic device.
As to claim 13, Moersdorf teaches the output of a warning when the occurrence level of apnea is higher than a threshold ([0053-0056]). It is noted that the threshold can be 0, such that any occurrence of an apnea event could warrant a warning. It would have been obvious to further modify the above combination with Moersdorf to allow for corrective action when an apnea event is occurring to improve the utility of the device.
As to claim 5, Nanba fails to teach that the indicator extraction unit calculates an indicator for each of a plurality of body parts, wherein the frequency component used to calculate the indicator differs from body part to body part. It is noted the combined teachings of Nanba and Moersdorf above allows for different indicators using different frequency components as listed above. It would have been obvious to modify Nanba with Moersdorf to utilize the device to calculate multiple indicators so increase the utility of the diagnostic device by allowing its usage in monitoring multiple body parameters/functions.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al. (US 2010/0228139) in view of Moersdorf et al. (US 2010/0121207), and further in view of Luo (US 2008/0200774).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        6/22/21